819 F.2d 1142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James D. TAYLOR, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 86-3555.
United States Court of Appeals, Sixth Circuit.
June 2, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff appeals from an order of the district court affirming the decision of the Secretary denying him disability benefits pursuant to the Social Security Act.  Having reviewed the briefs and the record, we conclude that the decision of the Secretary is supported by substantial evidence, and therefore affirm the order of the district court, for the reasons stated in the Magistrate's Report and Recommendation and the Memorandum and Order of the district court, filed on May 12, 1986.